TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00692-CR




                                     Ex parte Seth Rountree




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Seth Rountree, a prison inmate acting pro se, has filed an application and motion to

amend writ of habeas corpus challenging his conviction in Williamson County cause number

98-897-K26. The application and motion relate to a writ of habeas corpus filed by Rountree in the

district court pursuant to article 11.07. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.

2009). This Court has no jurisdiction over article 11.07 writ applications, which must be filed in the

district court and then forwarded to the Texas Court of Criminal Appeals for a ruling. Id. art. 11.07,

§ 3. Further, this Court’s original habeas corpus jurisdiction is limited to civil cases. Tex. Gov’t

Code Ann. § 22.221(d) (West 2004).
                   The application and motion to amend writ of habeas corpus are dismissed for want

of jurisdiction.




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Filed: December 18, 2009

Do Not Publish




                                                   2